NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

DAVID MICCICHE, DOC #T82787,               )
                                           )
              Appellant,                   )
                                           )
v.                                         )
                                           )    Case No. 2D17-3556
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )


Opinion filed April 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Michelle Sisco,
Judge.

David Micciche, pro se.


PER CURIAM.


              Affirmed.



LaROSE, C.J., and SLEET and BADALAMENTI, JJ., Concur.